DETAILED ACTION
This Office action is in response to the amendment filed on 05/09/2022. Claims 1-7 are pending. Claims 1 and 7 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolo DE102015013615 in view of Lawless US20040221425.
Claims 1-7. Bartolo discloses a tile installation assembly being configured to lift a floor tile (7) during installation that has a low area, said assembly comprising: a handle (5) having a foot (6) thereon wherein said foot is configured to be inserted beneath a floor tile being installed on a floor (Fig.4), wherein said foot is configured to raise the floor tile to a preferred height as said foot is pushed under the floor tile, said handle having a top end and a bottom end (Fig.1), said handle being elongated along a longitudinal axis extending through said top end and said bottom end (Fig.1), said foot being positioned adjacent to said bottom end, said foot being oriented to extend along a perpendicular axis with respect to said longitudinal axis of said handle (as shown in Fig.1), said foot having a top surface and a bottom surface, said bottom surface being aligned with said bottom end of said handle, said bottom surface lying on a plane being coplanar with said bottom end (Fig.2), wherein said foot is configured to lift the floor tile to an appropriate height for leveling the floor tile with adjacent floor tiles (as shown in Fig.4); a grip (2) being coupled to said handle wherein said grip is configured to be gripped, said grip being oriented transverse with said handle thereby enhancing a user's ability to rotate said handle (as illustrated in Fig.4), said grip being positioned on said top end of said handle, said grip having a bottom surface (shown in Fig.1), 
but fails to disclose said grip being perpendicular to said foot; said grip being positioned on said top end of said handle, said foot being tapered between said handle and an end of said foot wherein top surface sloping downwardly between said handle and said end of said foot, said handle having a length of at least 4.0 inches, said foot having a maximum thickness of at least .75 inches and a minimum thickness of at least .125 inches , 
said grip bottom surface having a plurality of valleys wherein each of said valleys is configured to accommodate the user's fingers for enhancing gripping said grip; and a cushion being positioned around said grip, said cushion being comprised of a resiliently compressible material for enhancing gripping said grip.
	It would have been obvious matter of design choice to one of ordinary skill in the art before the filing date of the instant invention to modify said grip to be perpendicular to said foot so that user has a better view of the foot when gripping the grip as it has been held that rearranging parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the handle to have a length of at least 4.0 inches, said foot having a maximum thickness of at least .75 inches and a minimum thickness of at least .125 inches with the motivation of accommodating various thickness of tiles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
	Lawless before the effective filing date of the instant invention discloses a pry bar with a pry end/foot (53) wherein said foot being tapered between a handle (12) and an end of said foot (Fig.6) wherein top surface sloping downwardly between said handle and said end of said foot (Fig.1), and a grip (17) for said pry bar with a plurality of valleys (at 27 and opposite17 in Fig.1) wherein each of said valleys is configured to accommodate the user's fingers for enhancing gripping said grip; and a cushion being positioned around said grip, said cushion being comprised of a resiliently compressible material (18) for enhancing gripping said grip (P.0026:9-13). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the foot and the grip of Bartolo with the teaching of Lawless to effectively pry/wedge a sitting tile reducing fatigue as compared with conventional bars, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant amended the independent claims to include the limitation  "said grip is perpendicular to the foot". Examiner argues this feature is a design choice and an obvious modification to one of ordinary skill in the art. Furthermore, Applicant has not disclosed that the arrangement of the grip to the foot solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the grip and foot being parallel as shown in the Bartolo reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633